Case 1:17-cr-00101-LEK Document 441 Filed 03/25/19 Page 1 of 2   PageID #: 3847




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101 JEK
   AMERICA,
                                       DEFENDANT’S MOTION FOR
          Plaintiff,                   EVIDENTIARY HEARING ON
                                       MOTION TO SUPPRESS;
         v.                            DECLARATION OF COUNSEL;
                                       CERTIFICATE OF SERVICE

   ANTHONY T. WILLIAMS,

          Defendant.


     DEFENDANT’S MOTION FOR EVIDENTIARY HEARING ON
                  MOTION TO SUPPRESS

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides moves this Court to order:
Case 1:17-cr-00101-LEK Document 441 Filed 03/25/19 Page 2 of 2   PageID #: 3848




      1. That the hearing on Defendant’s Motion to Suppress (Docket

         #437) set for 4/18/19 at 10:00 a.m. be deemed an evidentiary

         hearing;

      2. That the Government produce F.B.I. Agent Megan Crawley

         as witness at said hearing; and

      3. That the Defendant be allowed to call witness and/or to

         testify himself at said hearing.

         Dated: March 25, 2019



                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
